DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 11, and 18 are in independent form. This Office action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claims 1, 11, and 18 contain the limitations: “determining, based on the building, a build location”. Firstly, there is no disclosure of “based on building”.  The most pertinent statement found in the specification is in Paragraph [0026] of the present specification that states that is based on a rebuild point. Secondly, there is no disclosure of a build location based on building. The most pertinent statement found in the specification is in Paragraph [0089] of the present specification that states determining where to write the strip based on an “emergency mapping table”.

Claims 2-10, 12-17, and 19-20 are rejected by the virtue of dependency from claims 1, 11, and 18 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0113761 to Ko et al. (“Ko”) in view of U.S. Publication No. 2013/0097375 to Iida ("Iida").

Regarding claim 1, Ko teaches:
operating a first storage device and a second storage device as a redundant array (Ko: Paragraph [0032], “the data storage system 100 includes a host 110 and a redundant array of independent disks (RAID) group 120. The data storage system 100 may be included in computers and network systems, such as personal computers (PCs), workstations, server systems, and cloud storage systems. The data storage system 100 may be used to store data and retrieve the stored data”; and Paragraph [0038], “The RAID group 120 may store data in or retrieve data from the first to n−1-th data storage devices 121 to 12 n−1 according to a RAID scheme”); 
operating the first storage device in a fault resilient mode with at least partial read capability based on a fault condition of the first storage device (Ko: Paragraph [0082], “The failed data storage device 12 i may receive a rebuild request Rebuild REQ from the host 110, and enter a rebuild mode in response to the rebuild request Rebuild REQ (operation 630). The failed data storage device 12 i may use modules (refer to 800 in FIG. 2) for supporting a data rebuild operation of the host 110. The modules 800 may determine whether to support a data rebuild operation in response to the rebuild request Rebuild REQ, determine whether data read in response to a read request of the host 110 includes a faulty LBA address, divide the read data into a first region which is a normal region and a second region which is a faulty region, and transmit read-requested data including faulty LBA list information (i.e., a failed address list) of the second region along with data of the first region and the second region to the host 110”; and Paragraph [0041], “The host 110 may copy normal data of fault regions of the failed data storage device 12 i, store the copied normal data in the spare data storage device 12 n+1, perform a data rebuild operation only on data of a failed portion of the failed data storage device 12 i, and store rebuilt data in the spare data storage device 12 n+1. Due to the data rebuild operation, the data of the failed portion may be replaced by rebuilt data obtained by performing an XOR operation after reading data from the corresponding regions of the remaining data storage devices other than the failed data storage device 12 i from among the first to n-th data storage devices 121 to 12 n”); 
building information from the first storage device on a spare storage device based on the fault condition of the first storage device (Ko: Paragraph [0041], “The host 110 may copy normal data of fault regions of the failed data storage device 12 i, store the copied normal data in the spare data storage device 12 n+1, perform a data rebuild operation only on data of a failed portion of the failed data storage device 12 i, and store rebuilt data in the spare data storage device 12 n+1. Due to the data rebuild operation, the data of the failed portion may be replaced by rebuilt data obtained by performing an XOR operation after reading data from the corresponding regions of the remaining data storage devices other than the failed data storage device 12 i from among the first to n-th data storage devices 121 to 12 n”);

However, Ko does not appear to explicitly teach:
determining, based on the building, a build location of the spare storage device; and
reading, based on the determining, information from the first storage device.

However, in the same field of endeavor, Iida teaches:
determining, based on the building, a build location of the spare storage device (Iida: Paragraph [0059], “Next, the rebuild execution control unit 13 calculates an address where the rebuild process is to be resumed (S202). More specifically, the rebuild execution control unit 13 calculates an address that is before an address indicated by the first pointer information acquired in step S201 by an amount corresponding to the capacity of the write cache. The calculated address becomes a resume address where the rebuild process is to be resumed”); and
reading, based on the determining, information from the first storage device (Iida: Fig. 2, S202-S205; Paragraph [0050], “Next, the rebuild execution control unit 13 executes the rebuild process (S104). More specifically, the rebuild execution control unit 13 assumes the magnetic disk device other than the newly detected magnetic disk device as a source drive and the newly detected magnetic disk device as a target drive. Then, the rebuild execution control unit 13 reads data of a predetermined data volume from these source drives, rebuilds data from that read data, and stores that rebuilt data in the target drive”; and Paragraph [0060], “Next, the rebuild execution control unit 13 executes the rebuild process or the like from the resume address calculated in step S202 (S203 to S207). Processes in steps S203 to S207 are respectively similar to the processes in steps S104 to S108 already mentioned with reference to FIG. 2, and therefore description is omitted”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ko by determining a build location of the spare storage device and reading data from the first storage device based on the determining, as taught by Iida.  One of ordinary skill in the art would have been motivated to make this modification because it will reduce complete system breakdown possibilities while also reducing time spent rebuilding. (Iida: Paragraph [0008]).

Regarding claim 2, the Ko/Iida combination teaches all of the elements of claim 1 and further teaches:
wherein the building information from the first storage device on the spare storage device comprises copying information from the first storage device to the spare storage device (Ko: Paragraph [0041], “The host 110 may copy normal data of fault regions of the failed data storage device 12 i, store the copied normal data in the spare data storage device 12 n+1, perform a data rebuild operation only on data of a failed portion of the failed data storage device 12 i, and store rebuilt data in the spare data storage device 12 n+1. Due to the data rebuild operation, the data of the failed portion may be replaced by rebuilt data obtained by performing an XOR operation after reading data from the corresponding regions of the remaining data storage devices other than the failed data storage device 12 i from among the first to n-th data storage devices 121 to 12 n”).

Regarding claim 3, Ko the Ko/Iida combination teaches all of the elements of claim 2 and further teaches:
wherein the information from the first storage device comprises data (Ko: Paragraph [0041], “The host 110 may copy normal data of fault regions of the failed data storage device 12 i, store the copied normal data in the spare data storage device 12 n+1, perform a data rebuild operation only on data of a failed portion of the failed data storage device 12 i, and store rebuilt data in the spare data storage device 12 n+1. Due to the data rebuild operation, the data of the failed portion may be replaced by rebuilt data obtained by performing an XOR operation after reading data from the corresponding regions of the remaining data storage devices other than the failed data storage device 12 i from among the first to n-th data storage devices 121 to 12 n”).

Regarding claim 5, the Ko/Iida combination teaches all of the elements of claim 1 and further teaches:
wherein the information from the first storage device comprises data for a read operation of the first storage device (Ko: Paragraph [0042], “Also, the host 110 may issue a read request Read Request related to the rebuild request Rebuild REQ to the data storage devices 121 to 12 n−1. The host 110 may receive read requested data from the data storage devices 121 to 12 n−1. In this case, the host 110 may receive read requested data including failed address information from the RAID group 120”; Paragraph [0047], “The memory controller 210 may include modules 800 for supporting a data rebuild operation performed by the host 110. The modules 800 included in the memory controller 210 will be described in detail later with reference to FIG. 8. For example, the modules 800 may determine whether to support a data rebuild operation, determine whether a failed address is included in data read in response to the read request, divide the read data into normal regions (which are faultless regions) and a faulty region, and transmit read-requested data including data of the normal regions and failed address information regarding the faulty region to the host 110”; Paragraph [0084], “The failed data storage device 12 i may transmit read-requested LBA data 652 including faulty LBA list information to the host 110 (operation 650). For example, the failed data storage device 12 i may read data in response to read-requested LBA (LBA:N). Read data 651 may include normal regions which are faultless regions, and faulty regions. In the data 651 read from the read-requested LBA (LBA:N), normal regions may include errorless data (i.e., good data), while faulty regions may include erroneous data (i.e., bad data)”; Paragraph [0093], “After the data rebuild operation is performed by the host 110, the failed data storage device 12 i of the RAID group 120 may be exchanged with the spare data storage device 12 n+1”; and Paragraph [0094], “A method of rebuilding data according to the present embodiment may reduce the number of read requests due to the data rebuild operation of the host 110, because the read-requested LBA data 652 includes the faulty LBA list information regarding the faulty LBAs LBA:Nf1, LBA:Nf2, . . . , and LBA:Nfm. As a result, a data rebuild time of the data storage system (refer to 100 in FIG. 1) may be reduced”).

Regarding claim 6, the Ko/Iida combination teaches all of the elements of claim 5 and further teaches:
further comprising writing the data to the spare storage device (Ko: Paragraph [0042], “Also, the host 110 may issue a read request Read Request related to the rebuild request Rebuild REQ to the data storage devices 121 to 12 n−1. The host 110 may receive read requested data from the data storage devices 121 to 12 n−1. In this case, the host 110 may receive read requested data including failed address information from the RAID group 120”; Paragraph [0047], “The memory controller 210 may include modules 800 for supporting a data rebuild operation performed by the host 110. The modules 800 included in the memory controller 210 will be described in detail later with reference to FIG. 8. For example, the modules 800 may determine whether to support a data rebuild operation, determine whether a failed address is included in data read in response to the read request, divide the read data into normal regions (which are faultless regions) and a faulty region, and transmit read-requested data including data of the normal regions and failed address information regarding the faulty region to the host 110”; Paragraph [0084], “The failed data storage device 12 i may transmit read-requested LBA data 652 including faulty LBA list information to the host 110 (operation 650). For example, the failed data storage device 12 i may read data in response to read-requested LBA (LBA:N). Read data 651 may include normal regions which are faultless regions, and faulty regions. In the data 651 read from the read-requested LBA (LBA:N), normal regions may include errorless data (i.e., good data), while faulty regions may include erroneous data (i.e., bad data)”; Paragraph [0140]. “The host 110 may combine copied data, which is obtained from the read-requested LBA data 652 of the failed data storage device 12 i, with rebuilt data, which is obtained from read-requested LBA data 1352 of the normal data storage devices 121 to 12 n (e.g., 12 i). The host 110 may transmit combined data 1371, which is a combination of the copied data and the rebuilt data, to a spare data storage device 12 n+1 (operation 1370)”; and Paragraph [0141], “The spare data storage device 12 n+1 may receive the combined data 1371, store the copied data in portions corresponding to normal portions of the failed data storage device 12 i in the LBA (LBA:N), and store rebuilt data in portions corresponding to failed portions of the failed data storage device 12 i”).

Regarding claim 7, the Ko/Iida combination teaches all of the elements of claim 1 and further teaches:
receiving write data for a write operation (Ko: Fig. 6, #640; and Paragraph [0098], “The modules 800 may enable the data storage device DRV to enter a rebuild mode (refer to operation 630 in FIG. 6) in response to a rebuild request Rebuild REQ (operation 620) issued by the host (refer to 110 in FIG. 6), receive a read request Read Request related to the rebuild request Rebuild REQ (operation 640), process read data in response to the read request Read Request, and transmit read-requested LBA data (refer to 652 in FIGS. 6 and 7) including the copied data of the normal regions and the faulty LBA list information regarding the faulty region to the host 110 (operation 650)”); and 
wherein the information from the first storage device comprises information for the write operation (Ko: Fig. 6, #650; and Paragraph [0098], “The modules 800 may enable the data storage device DRV to enter a rebuild mode (refer to operation 630 in FIG. 6) in response to a rebuild request Rebuild REQ (operation 620) issued by the host (refer to 110 in FIG. 6), receive a read request Read Request related to the rebuild request Rebuild REQ (operation 640), process read data in response to the read request Read Request, and transmit read-requested LBA data (refer to 652 in FIGS. 6 and 7) including the copied data of the normal regions and the faulty LBA list information regarding the faulty region to the host 110 (operation 650)”).

Regarding claim 8, the Ko/Iida combination teaches all of the elements of claim 7 and further teaches:
calculating updated parity information for the write operation using the information for the write operation (Ko: Paragraph [0139], “From among the read-requested LBA data 1352 transmitted by the normal data storage devices 121 to 12n (except 12i), the host 110 may perform a parity operation, such as an XOR operation, on data of regions of the read-requested LBA data 1352 corresponding to the faulty LBA list information”; Paragraph [0088], “In operation 660, the host 110 may rebuild data stored in the failed data storage device 12 i based on the read-requested LBA data 652, and store the rebuilt data in the corresponding read-requested LBA (LBA:N) of the spare data storage device 12n+1 (operation 670). The host 110 may store the copied data of the normal regions of the read-requested LBA data 652 in normal portions of the spare data storage device 12n+1 corresponding thereto. The host 110 may rebuild data of the faulty regions from the read-requested LBA data 652 based on the faulty LBA list information”; and Paragraph [0089], “For example, the host 110 may read data of regions corresponding to the faulty LBA list information from the remaining data storage devices other than the failed data storage device 12i from among the first to n-th data storage devices (refer to 121 to 12n in FIG. 1) in the RAID group 120, perform an XOR operation on the read data, and obtain rebuilt data”).

Regarding claim 9, the Ko/Iida combination teaches all of the elements of claim 8 and further teaches:
the information for the write operation comprises data (Ko: Paragraph [0042], “Also, the host 110 may issue a read request Read Request related to the rebuild request Rebuild REQ to the data storage devices 121 to 12 n−1. The host 110 may receive read requested data from the data storage devices 121 to 12 n−1. In this case, the host 110 may receive read requested data including failed address information from the RAID group 120”; Paragraph [0047], “The memory controller 210 may include modules 800 for supporting a data rebuild operation performed by the host 110. The modules 800 included in the memory controller 210 will be described in detail later with reference to FIG. 8. For example, the modules 800 may determine whether to support a data rebuild operation, determine whether a failed address is included in data read in response to the read request, divide the read data into normal regions (which are faultless regions) and a faulty region, and transmit read-requested data including data of the normal regions and failed address information regarding the faulty region to the host 110”; Paragraph [0084], “The failed data storage device 12 i may transmit read-requested LBA data 652 including faulty LBA list information to the host 110 (operation 650). For example, the failed data storage device 12 i may read data in response to read-requested LBA (LBA:N). Read data 651 may include normal regions which are faultless regions, and faulty regions. In the data 651 read from the read-requested LBA (LBA:N), normal regions may include errorless data (i.e., good data), while faulty regions may include erroneous data (i.e., bad data)”; Paragraph [0140]. “The host 110 may combine copied data, which is obtained from the read-requested LBA data 652 of the failed data storage device 12 i, with rebuilt data, which is obtained from read-requested LBA data 1352 of the normal data storage devices 121 to 12 n (e.g., 12 i). The host 110 may transmit combined data 1371, which is a combination of the copied data and the rebuilt data, to a spare data storage device 12 n+1 (operation 1370)”; and Paragraph [0141], “The spare data storage device 12 n+1 may receive the combined data 1371, store the copied data in portions corresponding to normal portions of the failed data storage device 12 i in the LBA (LBA:N), and store rebuilt data in portions corresponding to failed portions of the failed data storage device 12 i”); and 
the method further comprises writing the write data to the spare storage device (Ko: Paragraph [0042], “Also, the host 110 may issue a read request Read Request related to the rebuild request Rebuild REQ to the data storage devices 121 to 12 n−1. The host 110 may receive read requested data from the data storage devices 121 to 12 n−1. In this case, the host 110 may receive read requested data including failed address information from the RAID group 120”; Paragraph [0047], “The memory controller 210 may include modules 800 for supporting a data rebuild operation performed by the host 110. The modules 800 included in the memory controller 210 will be described in detail later with reference to FIG. 8. For example, the modules 800 may determine whether to support a data rebuild operation, determine whether a failed address is included in data read in response to the read request, divide the read data into normal regions (which are faultless regions) and a faulty region, and transmit read-requested data including data of the normal regions and failed address information regarding the faulty region to the host 110”; Paragraph [0084], “The failed data storage device 12 i may transmit read-requested LBA data 652 including faulty LBA list information to the host 110 (operation 650). For example, the failed data storage device 12 i may read data in response to read-requested LBA (LBA:N). Read data 651 may include normal regions which are faultless regions, and faulty regions. In the data 651 read from the read-requested LBA (LBA:N), normal regions may include errorless data (i.e., good data), while faulty regions may include erroneous data (i.e., bad data)”; Paragraph [0140]. “The host 110 may combine copied data, which is obtained from the read-requested LBA data 652 of the failed data storage device 12 i, with rebuilt data, which is obtained from read-requested LBA data 1352 of the normal data storage devices 121 to 12 n (e.g., 12 i). The host 110 may transmit combined data 1371, which is a combination of the copied data and the rebuilt data, to a spare data storage device 12 n+1 (operation 1370)”; and Paragraph [0141], “The spare data storage device 12 n+1 may receive the combined data 1371, store the copied data in portions corresponding to normal portions of the failed data storage device 12 i in the LBA (LBA:N), and store rebuilt data in portions corresponding to failed portions of the failed data storage device 12 i”).

Regarding claim 10, the Ko/Iida combination teaches all of the elements of claim 8 and further teaches:
the information for the write operation comprises parity information (Ko: Paragraph [0139], “From among the read-requested LBA data 1352 transmitted by the normal data storage devices 121 to 12n (except 12i), the host 110 may perform a parity operation, such as an XOR operation, on data of regions of the read-requested LBA data 1352 corresponding to the faulty LBA list information”; Paragraph [0088], “In operation 660, the host 110 may rebuild data stored in the failed data storage device 12 i based on the read-requested LBA data 652, and store the rebuilt data in the corresponding read-requested LBA (LBA:N) of the spare data storage device 12n+1 (operation 670). The host 110 may store the copied data of the normal regions of the read-requested LBA data 652 in normal portions of the spare data storage device 12n+1 corresponding thereto. The host 110 may rebuild data of the faulty regions from the read-requested LBA data 652 based on the faulty LBA list information”; and Paragraph [0089], “For example, the host 110 may read data of regions corresponding to the faulty LBA list information from the remaining data storage devices other than the failed data storage device 12i from among the first to n-th data storage devices (refer to 121 to 12n in FIG. 1) in the RAID group 120, perform an XOR operation on the read data, and obtain rebuilt data”; Paragraph [0140]. “The host 110 may combine copied data, which is obtained from the read-requested LBA data 652 of the failed data storage device 12 i, with rebuilt data, which is obtained from read-requested LBA data 1352 of the normal data storage devices 121 to 12 n (e.g., 12 i). The host 110 may transmit combined data 1371, which is a combination of the copied data and the rebuilt data, to a spare data storage device 12 n+1 (operation 1370)”; and Paragraph [0141], “The spare data storage device 12 n+1 may receive the combined data 1371, store the copied data in portions corresponding to normal portions of the failed data storage device 12 i in the LBA (LBA:N), and store rebuilt data in portions corresponding to failed portions of the failed data storage device 12 i”)); and 
the method further comprises writing the updated parity information to the spare storage device (Ko: Paragraph [0042], “Also, the host 110 may issue a read request Read Request related to the rebuild request Rebuild REQ to the data storage devices 121 to 12 n−1. The host 110 may receive read requested data from the data storage devices 121 to 12 n−1. In this case, the host 110 may receive read requested data including failed address information from the RAID group 120”; Paragraph [0047], “The memory controller 210 may include modules 800 for supporting a data rebuild operation performed by the host 110. The modules 800 included in the memory controller 210 will be described in detail later with reference to FIG. 8. For example, the modules 800 may determine whether to support a data rebuild operation, determine whether a failed address is included in data read in response to the read request, divide the read data into normal regions (which are faultless regions) and a faulty region, and transmit read-requested data including data of the normal regions and failed address information regarding the faulty region to the host 110”; Paragraph [0084], “The failed data storage device 12 i may transmit read-requested LBA data 652 including faulty LBA list information to the host 110 (operation 650). For example, the failed data storage device 12 i may read data in response to read-requested LBA (LBA:N). Read data 651 may include normal regions which are faultless regions, and faulty regions. In the data 651 read from the read-requested LBA (LBA:N), normal regions may include errorless data (i.e., good data), while faulty regions may include erroneous data (i.e., bad data)”; Paragraph [0140]. “The host 110 may combine copied data, which is obtained from the read-requested LBA data 652 of the failed data storage device 12 i, with rebuilt data, which is obtained from read-requested LBA data 1352 of the normal data storage devices 121 to 12 n (e.g., 12 i). The host 110 may transmit combined data 1371, which is a combination of the copied data and the rebuilt data, to a spare data storage device 12 n+1 (operation 1370)”; and Paragraph [0141], “The spare data storage device 12 n+1 may receive the combined data 1371, store the copied data in portions corresponding to normal portions of the failed data storage device 12 i in the LBA (LBA:N), and store rebuilt data in portions corresponding to failed portions of the failed data storage device 12 i”).

Regarding claim 11, Ko teaches:
A system comprising: 
a controller (Ko: Paragraph [0096], “in the data storage device DRV, the memory controller 210 may include modules 800 for supporting a data rebuild operation. The modules may include an activator module 810, a faulty LBA collector module 820, a read processor module 830, and a faulty LBA list handler module 840. The modules 800 may be hardware modules physically implemented by analog and/or digital circuits such as logic gates, integrated circuits, microprocessors, microcontrollers, embedded controllers, memory circuits, passive electronic components, active electronic components, optical components, hardwired circuits, special-purpose hardware (e.g., an application specific integrated circuit (ASIC) and a digital signal processor (DSP)) and the like”); 
a first storage device (Ko: Paragraph [0044], “The SSD 200 includes a memory controller 210 and a plurality of memories 221 to 22 n. For example, the memories 221 to 22 n may be flash memories. Hereinafter, the memories 221 to 22 n will be referred to as flash memories 221 to 22 n.”); 
a second storage device (Ko: Paragraph [0044], “The SSD 200 includes a memory controller 210 and a plurality of memories 221 to 22 n. For example, the memories 221 to 22 n may be flash memories. Hereinafter, the memories 221 to 22 n will be referred to as flash memories 221 to 22 n.”); and 
a spare storage device (Ko: Paragraph [0040], “n the RAID group 120, any one of the first to n−1-th data storage devices 121 to 12 n−1 may be in a state of failure or indicate a failure. For example, it may be assumed for purposes of illustration that an i-th data storage device 12 i is a failed data storage device (i.e., in a state of failure). If the failed data storage device 12 i is still accessible, data stored in the failed data storage device 12 i may be transmitted to a spare data storage device 12 n+1 that is previously allocated to the RAID group 120”); 
wherein the first storage device comprises a first processor arranged to operate the first storage device in a fault resilient mode with at least partial read capability based on a fault condition of the first storage device (Ko: Paragraph [0082], “The failed data storage device 12 i may receive a rebuild request Rebuild REQ from the host 110, and enter a rebuild mode in response to the rebuild request Rebuild REQ (operation 630). The failed data storage device 12 i may use modules (refer to 800 in FIG. 2) for supporting a data rebuild operation of the host 110. The modules 800 may determine whether to support a data rebuild operation in response to the rebuild request Rebuild REQ, determine whether data read in response to a read request of the host 110 includes a faulty LBA address, divide the read data into a first region which is a normal region and a second region which is a faulty region, and transmit read-requested data including faulty LBA list information (i.e., a failed address list) of the second region along with data of the first region and the second region to the host 110”; and Paragraph [0041], “The host 110 may copy normal data of fault regions of the failed data storage device 12 i, store the copied normal data in the spare data storage device 12 n+1, perform a data rebuild operation only on data of a failed portion of the failed data storage device 12 i, and store rebuilt data in the spare data storage device 12 n+1. Due to the data rebuild operation, the data of the failed portion may be replaced by rebuilt data obtained by performing an XOR operation after reading data from the corresponding regions of the remaining data storage devices other than the failed data storage device 12 i from among the first to n-th data storage devices 121 to 12 n”); and 
wherein the controller comprises a second processor arranged to: 
operate the first storage device and the second storage device as a redundant array (Ko: Paragraph [0032], “the data storage system 100 includes a host 110 and a redundant array of independent disks (RAID) group 120. The data storage system 100 may be included in computers and network systems, such as personal computers (PCs), workstations, server systems, and cloud storage systems. The data storage system 100 may be used to store data and retrieve the stored data”; and Paragraph [0038], “The RAID group 120 may store data in or retrieve data from the first to n−1-th data storage devices 121 to 12 n−1 according to a RAID scheme”); 
perform a build operation to build information from the first storage device on the spare storage device based on the fault condition of the first storage device (Ko: Paragraph [0041], “The host 110 may copy normal data of fault regions of the failed data storage device 12 i, store the copied normal data in the spare data storage device 12 n+1, perform a data rebuild operation only on data of a failed portion of the failed data storage device 12 i, and store rebuilt data in the spare data storage device 12 n+1. Due to the data rebuild operation, the data of the failed portion may be replaced by rebuilt data obtained by performing an XOR operation after reading data from the corresponding regions of the remaining data storage devices other than the failed data storage device 12 i from among the first to n-th data storage devices 121 to 12 n”); 

However, Ko does not appear to explicitly teach:
perform a determination, based on the build operation, of a build location of the spare storage device; and
read, based on the determination, information from the first storage device.

However, in the same field of endeavor, Iida teaches:
perform a determination, based on the build operation, of a build location of the spare storage device (Iida: Paragraph [0059], “Next, the rebuild execution control unit 13 calculates an address where the rebuild process is to be resumed (S202). More specifically, the rebuild execution control unit 13 calculates an address that is before an address indicated by the first pointer information acquired in step S201 by an amount corresponding to the capacity of the write cache. The calculated address becomes a resume address where the rebuild process is to be resumed”); and
read, based on the determination, information from the first storage device (Iida: Fig. 2, S202-S205; Paragraph [0050], “Next, the rebuild execution control unit 13 executes the rebuild process (S104). More specifically, the rebuild execution control unit 13 assumes the magnetic disk device other than the newly detected magnetic disk device as a source drive and the newly detected magnetic disk device as a target drive. Then, the rebuild execution control unit 13 reads data of a predetermined data volume from these source drives, rebuilds data from that read data, and stores that rebuilt data in the target drive”; and Paragraph [0060], “Next, the rebuild execution control unit 13 executes the rebuild process or the like from the resume address calculated in step S202 (S203 to S207). Processes in steps S203 to S207 are respectively similar to the processes in steps S104 to S108 already mentioned with reference to FIG. 2, and therefore description is omitted”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ko by determining a build location of the spare storage device and reading data from the first storage device based on the determining, as taught by Iida.  One of ordinary skill in the art would have been motivated to make this modification because it will reduce complete system breakdown possibilities while also reducing time spent rebuilding. (Iida: Paragraph [0008]).

Regarding claim 12, the Ko/Iida combination teaches all of the elements of claim 11 and further teaches:
wherein the second processor is arranged to copy information from the first storage device to the spare storage device (Ko: Paragraph [0041], “The host 110 may copy normal data of fault regions of the failed data storage device 12 i, store the copied normal data in the spare data storage device 12 n+1, perform a data rebuild operation only on data of a failed portion of the failed data storage device 12 i, and store rebuilt data in the spare data storage device 12 n+1. Due to the data rebuild operation, the data of the failed portion may be replaced by rebuilt data obtained by performing an XOR operation after reading data from the corresponding regions of the remaining data storage devices other than the failed data storage device 12 i from among the first to n-th data storage devices 121 to 12 n”).

Regarding claim 13, the Ko/Iida combination teaches all of the elements of claim 11 and further teaches:
wherein the information from the first storage device comprises data for a read operation of the first storage device (Ko: Paragraph [0042], “Also, the host 110 may issue a read request Read Request related to the rebuild request Rebuild REQ to the data storage devices 121 to 12 n−1. The host 110 may receive read requested data from the data storage devices 121 to 12 n−1. In this case, the host 110 may receive read requested data including failed address information from the RAID group 120”; Paragraph [0047], “The memory controller 210 may include modules 800 for supporting a data rebuild operation performed by the host 110. The modules 800 included in the memory controller 210 will be described in detail later with reference to FIG. 8. For example, the modules 800 may determine whether to support a data rebuild operation, determine whether a failed address is included in data read in response to the read request, divide the read data into normal regions (which are faultless regions) and a faulty region, and transmit read-requested data including data of the normal regions and failed address information regarding the faulty region to the host 110”; Paragraph [0084], “The failed data storage device 12 i may transmit read-requested LBA data 652 including faulty LBA list information to the host 110 (operation 650). For example, the failed data storage device 12 i may read data in response to read-requested LBA (LBA:N). Read data 651 may include normal regions which are faultless regions, and faulty regions. In the data 651 read from the read-requested LBA (LBA:N), normal regions may include errorless data (i.e., good data), while faulty regions may include erroneous data (i.e., bad data)”; Paragraph [0093], “After the data rebuild operation is performed by the host 110, the failed data storage device 12 i of the RAID group 120 may be exchanged with the spare data storage device 12 n+1”; and Paragraph [0094], “A method of rebuilding data according to the present embodiment may reduce the number of read requests due to the data rebuild operation of the host 110, because the read-requested LBA data 652 includes the faulty LBA list information regarding the faulty LBAs LBA:Nf1, LBA:Nf2, . . . , and LBA:Nfm. As a result, a data rebuild time of the data storage system (refer to 100 in FIG. 1) may be reduced”).

Regarding claim 14, the Ko/Iida combination teaches all of the elements of claim 13 and further teaches:
wherein the second processor is arranged to write the first data to the spare storage device (Ko: Paragraph [0042], “Also, the host 110 may issue a read request Read Request related to the rebuild request Rebuild REQ to the data storage devices 121 to 12 n−1. The host 110 may receive read requested data from the data storage devices 121 to 12 n−1. In this case, the host 110 may receive read requested data including failed address information from the RAID group 120”; Paragraph [0047], “The memory controller 210 may include modules 800 for supporting a data rebuild operation performed by the host 110. The modules 800 included in the memory controller 210 will be described in detail later with reference to FIG. 8. For example, the modules 800 may determine whether to support a data rebuild operation, determine whether a failed address is included in data read in response to the read request, divide the read data into normal regions (which are faultless regions) and a faulty region, and transmit read-requested data including data of the normal regions and failed address information regarding the faulty region to the host 110”; Paragraph [0084], “The failed data storage device 12 i may transmit read-requested LBA data 652 including faulty LBA list information to the host 110 (operation 650). For example, the failed data storage device 12 i may read data in response to read-requested LBA (LBA:N). Read data 651 may include normal regions which are faultless regions, and faulty regions. In the data 651 read from the read-requested LBA (LBA:N), normal regions may include errorless data (i.e., good data), while faulty regions may include erroneous data (i.e., bad data)”; Paragraph [0140]. “The host 110 may combine copied data, which is obtained from the read-requested LBA data 652 of the failed data storage device 12 i, with rebuilt data, which is obtained from read-requested LBA data 1352 of the normal data storage devices 121 to 12 n (e.g., 12 i). The host 110 may transmit combined data 1371, which is a combination of the copied data and the rebuilt data, to a spare data storage device 12 n+1 (operation 1370)”; and Paragraph [0141], “The spare data storage device 12 n+1 may receive the combined data 1371, store the copied data in portions corresponding to normal portions of the failed data storage device 12 i in the LBA (LBA:N), and store rebuilt data in portions corresponding to failed portions of the failed data storage device 12 i”).

Regarding claim 15 the Ko/Iida combination teaches all of the elements of claim 11 and further teaches:
wherein the information from the first storage device comprises information for a write operation, and the second processor is arranged to: 
receive write data for the write operation (Ko: Fig. 6, #640; and Paragraph [0098], “The modules 800 may enable the data storage device DRV to enter a rebuild mode (refer to operation 630 in FIG. 6) in response to a rebuild request Rebuild REQ (operation 620) issued by the host (refer to 110 in FIG. 6), receive a read request Read Request related to the rebuild request Rebuild REQ (operation 640), process read data in response to the read request Read Request, and transmit read-requested LBA data (refer to 652 in FIGS. 6 and 7) including the copied data of the normal regions and the faulty LBA list information regarding the faulty region to the host 110 (operation 650)”); and
calculate updated parity information for the write operation using the information for the write operation (Ko: Paragraph [0139], “From among the read-requested LBA data 1352 transmitted by the normal data storage devices 121 to 12n (except 12i), the host 110 may perform a parity operation, such as an XOR operation, on data of regions of the read-requested LBA data 1352 corresponding to the faulty LBA list information”; Paragraph [0088], “In operation 660, the host 110 may rebuild data stored in the failed data storage device 12 i based on the read-requested LBA data 652, and store the rebuilt data in the corresponding read-requested LBA (LBA:N) of the spare data storage device 12n+1 (operation 670). The host 110 may store the copied data of the normal regions of the read-requested LBA data 652 in normal portions of the spare data storage device 12n+1 corresponding thereto. The host 110 may rebuild data of the faulty regions from the read-requested LBA data 652 based on the faulty LBA list information”; and Paragraph [0089], “For example, the host 110 may read data of regions corresponding to the faulty LBA list information from the remaining data storage devices other than the failed data storage device 12i from among the first to n-th data storage devices (refer to 121 to 12n in FIG. 1) in the RAID group 120, perform an XOR operation on the read data, and obtain rebuilt data”).

Regarding claim 16, the Ko/Iida combination teaches all of the elements of claim 15 and further teaches:
the information for the write operation comprises data (Ko: Paragraph [0042], “Also, the host 110 may issue a read request Read Request related to the rebuild request Rebuild REQ to the data storage devices 121 to 12 n−1. The host 110 may receive read requested data from the data storage devices 121 to 12 n−1. In this case, the host 110 may receive read requested data including failed address information from the RAID group 120”; Paragraph [0047], “The memory controller 210 may include modules 800 for supporting a data rebuild operation performed by the host 110. The modules 800 included in the memory controller 210 will be described in detail later with reference to FIG. 8. For example, the modules 800 may determine whether to support a data rebuild operation, determine whether a failed address is included in data read in response to the read request, divide the read data into normal regions (which are faultless regions) and a faulty region, and transmit read-requested data including data of the normal regions and failed address information regarding the faulty region to the host 110”; Paragraph [0084], “The failed data storage device 12 i may transmit read-requested LBA data 652 including faulty LBA list information to the host 110 (operation 650). For example, the failed data storage device 12 i may read data in response to read-requested LBA (LBA:N). Read data 651 may include normal regions which are faultless regions, and faulty regions. In the data 651 read from the read-requested LBA (LBA:N), normal regions may include errorless data (i.e., good data), while faulty regions may include erroneous data (i.e., bad data)”; Paragraph [0140]. “The host 110 may combine copied data, which is obtained from the read-requested LBA data 652 of the failed data storage device 12 i, with rebuilt data, which is obtained from read-requested LBA data 1352 of the normal data storage devices 121 to 12 n (e.g., 12 i). The host 110 may transmit combined data 1371, which is a combination of the copied data and the rebuilt data, to a spare data storage device 12 n+1 (operation 1370)”; and Paragraph [0141], “The spare data storage device 12 n+1 may receive the combined data 1371, store the copied data in portions corresponding to normal portions of the failed data storage device 12 i in the LBA (LBA:N), and store rebuilt data in portions corresponding to failed portions of the failed data storage device 12 i”); and 
the second processor is arranged to write the write data to the spare storage device (Ko: Paragraph [0042], “Also, the host 110 may issue a read request Read Request related to the rebuild request Rebuild REQ to the data storage devices 121 to 12 n−1. The host 110 may receive read requested data from the data storage devices 121 to 12 n−1. In this case, the host 110 may receive read requested data including failed address information from the RAID group 120”; Paragraph [0047], “The memory controller 210 may include modules 800 for supporting a data rebuild operation performed by the host 110. The modules 800 included in the memory controller 210 will be described in detail later with reference to FIG. 8. For example, the modules 800 may determine whether to support a data rebuild operation, determine whether a failed address is included in data read in response to the read request, divide the read data into normal regions (which are faultless regions) and a faulty region, and transmit read-requested data including data of the normal regions and failed address information regarding the faulty region to the host 110”; Paragraph [0084], “The failed data storage device 12 i may transmit read-requested LBA data 652 including faulty LBA list information to the host 110 (operation 650). For example, the failed data storage device 12 i may read data in response to read-requested LBA (LBA:N). Read data 651 may include normal regions which are faultless regions, and faulty regions. In the data 651 read from the read-requested LBA (LBA:N), normal regions may include errorless data (i.e., good data), while faulty regions may include erroneous data (i.e., bad data)”; Paragraph [0140]. “The host 110 may combine copied data, which is obtained from the read-requested LBA data 652 of the failed data storage device 12 i, with rebuilt data, which is obtained from read-requested LBA data 1352 of the normal data storage devices 121 to 12 n (e.g., 12 i). The host 110 may transmit combined data 1371, which is a combination of the copied data and the rebuilt data, to a spare data storage device 12 n+1 (operation 1370)”; and Paragraph [0141], “The spare data storage device 12 n+1 may receive the combined data 1371, store the copied data in portions corresponding to normal portions of the failed data storage device 12 i in the LBA (LBA:N), and store rebuilt data in portions corresponding to failed portions of the failed data storage device 12 i”).

Regarding claim 17, the Ko/Iida combination teaches all of the elements of claim 15 and further teaches:
the information for the write operation comprises parity information (Ko: Paragraph [0139], “From among the read-requested LBA data 1352 transmitted by the normal data storage devices 121 to 12n (except 12i), the host 110 may perform a parity operation, such as an XOR operation, on data of regions of the read-requested LBA data 1352 corresponding to the faulty LBA list information”; Paragraph [0088], “In operation 660, the host 110 may rebuild data stored in the failed data storage device 12 i based on the read-requested LBA data 652, and store the rebuilt data in the corresponding read-requested LBA (LBA:N) of the spare data storage device 12n+1 (operation 670). The host 110 may store the copied data of the normal regions of the read-requested LBA data 652 in normal portions of the spare data storage device 12n+1 corresponding thereto. The host 110 may rebuild data of the faulty regions from the read-requested LBA data 652 based on the faulty LBA list information”; and Paragraph [0089], “For example, the host 110 may read data of regions corresponding to the faulty LBA list information from the remaining data storage devices other than the failed data storage device 12i from among the first to n-th data storage devices (refer to 121 to 12n in FIG. 1) in the RAID group 120, perform an XOR operation on the read data, and obtain rebuilt data”; Paragraph [0140]. “The host 110 may combine copied data, which is obtained from the read-requested LBA data 652 of the failed data storage device 12 i, with rebuilt data, which is obtained from read-requested LBA data 1352 of the normal data storage devices 121 to 12 n (e.g., 12 i). The host 110 may transmit combined data 1371, which is a combination of the copied data and the rebuilt data, to a spare data storage device 12 n+1 (operation 1370)”; and Paragraph [0141], “The spare data storage device 12 n+1 may receive the combined data 1371, store the copied data in portions corresponding to normal portions of the failed data storage device 12 i in the LBA (LBA:N), and store rebuilt data in portions corresponding to failed portions of the failed data storage device 12 i”); and 
the controller is further configured to write the updated parity information to the spare storage device (Ko: Paragraph [0042], “Also, the host 110 may issue a read request Read Request related to the rebuild request Rebuild REQ to the data storage devices 121 to 12 n−1. The host 110 may receive read requested data from the data storage devices 121 to 12 n−1. In this case, the host 110 may receive read requested data including failed address information from the RAID group 120”; Paragraph [0047], “The memory controller 210 may include modules 800 for supporting a data rebuild operation performed by the host 110. The modules 800 included in the memory controller 210 will be described in detail later with reference to FIG. 8. For example, the modules 800 may determine whether to support a data rebuild operation, determine whether a failed address is included in data read in response to the read request, divide the read data into normal regions (which are faultless regions) and a faulty region, and transmit read-requested data including data of the normal regions and failed address information regarding the faulty region to the host 110”; Paragraph [0084], “The failed data storage device 12 i may transmit read-requested LBA data 652 including faulty LBA list information to the host 110 (operation 650). For example, the failed data storage device 12 i may read data in response to read-requested LBA (LBA:N). Read data 651 may include normal regions which are faultless regions, and faulty regions. In the data 651 read from the read-requested LBA (LBA:N), normal regions may include errorless data (i.e., good data), while faulty regions may include erroneous data (i.e., bad data)”; Paragraph [0140]. “The host 110 may combine copied data, which is obtained from the read-requested LBA data 652 of the failed data storage device 12 i, with rebuilt data, which is obtained from read-requested LBA data 1352 of the normal data storage devices 121 to 12 n (e.g., 12 i). The host 110 may transmit combined data 1371, which is a combination of the copied data and the rebuilt data, to a spare data storage device 12 n+1 (operation 1370)”; and Paragraph [0141], “The spare data storage device 12 n+1 may receive the combined data 1371, store the copied data in portions corresponding to normal portions of the failed data storage device 12 i in the LBA (LBA:N), and store rebuilt data in portions corresponding to failed portions of the failed data storage device 12 i”).

Regarding claim 18, Ko teaches:
A storage array controller comprising: 
a first processor arranged to:
operate a first storage device, a second storage device, and a third storage device as a redundant array of independent storage devices (RAID) with parity (Ko: Paragraph [0038], “The RAID group 120 may store data in or retrieve data from the first to n−1-th data storage devices 121 to 12 n−1 according to a RAID scheme, and store RAID parity data in the n-th data storage device 12 n. For example, data stored in the first to n−1-th data storage devices 121 to 12 n−1 may be user data, system data, and/or swap file data”; Paragraph [0032], “the data storage system 100 includes a host 110 and a redundant array of independent disks (RAID) group 120. The data storage system 100 may be included in computers and network systems, such as personal computers (PCs), workstations, server systems, and cloud storage systems. The data storage system 100 may be used to store data and retrieve the stored data”; and Paragraph [0040], “In the RAID group 120, any one of the first to n−1-th data storage devices 121 to 12 n−1 may be in a state of failure or indicate a failure. For example, it may be assumed for purposes of illustration that an i-th data storage device 12 i is a failed data storage device (i.e., in a state of failure). If the failed data storage device 12 i is still accessible, data stored in the failed data storage device 12 i may be transmitted to a spare data storage device 12 n+1 that is previously allocated to the RAID group 120”), wherein the first storage device comprises a second processor arranged to operate the first storage device in a fault resilient mode with at least partial read capability based on a fault condition of the first storage device (Ko: Paragraph [0082], “The failed data storage device 12 i may receive a rebuild request Rebuild REQ from the host 110, and enter a rebuild mode in response to the rebuild request Rebuild REQ (operation 630). The failed data storage device 12 i may use modules (refer to 800 in FIG. 2) for supporting a data rebuild operation of the host 110. The modules 800 may determine whether to support a data rebuild operation in response to the rebuild request Rebuild REQ, determine whether data read in response to a read request of the host 110 includes a faulty LBA address, divide the read data into a first region which is a normal region and a second region which is a faulty region, and transmit read-requested data including faulty LBA list information (i.e., a failed address list) of the second region along with data of the first region and the second region to the host 110”; and Paragraph [0041], “The host 110 may copy normal data of fault regions of the failed data storage device 12 i, store the copied normal data in the spare data storage device 12 n+1, perform a data rebuild operation only on data of a failed portion of the failed data storage device 12 i, and store rebuilt data in the spare data storage device 12 n+1. Due to the data rebuild operation, the data of the failed portion may be replaced by rebuilt data obtained by performing an XOR operation after reading data from the corresponding regions of the remaining data storage devices other than the failed data storage device 12 i from among the first to n-th data storage devices 121 to 12 n”); 
perform a build operation to build information from the first storage device based on the fault condition of the first storage device by copying information from the first storage device to a spare storage device (Ko: Paragraph [0041], “The host 110 may copy normal data of fault regions of the failed data storage device 12 i, store the copied normal data in the spare data storage device 12 n+1, perform a data rebuild operation only on data of a failed portion of the failed data storage device 12 i, and store rebuilt data in the spare data storage device 12 n+1. Due to the data rebuild operation, the data of the failed portion may be replaced by rebuilt data obtained by performing an XOR operation after reading data from the corresponding regions of the remaining data storage devices other than the failed data storage device 12 i from among the first to n-th data storage devices 121 to 12 n”);

However, Ko does not appear to explicitly teach:
perform a determination, based on the build operation, of a build location of the spare storage device; and
read, based on the determination, information from the first storage device.

However, in the same field of endeavor, Iida teaches:
perform a determination, based on the build operation, of a build location of the spare storage device (Iida: Paragraph [0059], “Next, the rebuild execution control unit 13 calculates an address where the rebuild process is to be resumed (S202). More specifically, the rebuild execution control unit 13 calculates an address that is before an address indicated by the first pointer information acquired in step S201 by an amount corresponding to the capacity of the write cache. The calculated address becomes a resume address where the rebuild process is to be resumed”); and
read, based on the determination, information from the first storage device (Iida: Fig. 2, S202-S205; Paragraph [0050], “Next, the rebuild execution control unit 13 executes the rebuild process (S104). More specifically, the rebuild execution control unit 13 assumes the magnetic disk device other than the newly detected magnetic disk device as a source drive and the newly detected magnetic disk device as a target drive. Then, the rebuild execution control unit 13 reads data of a predetermined data volume from these source drives, rebuilds data from that read data, and stores that rebuilt data in the target drive”; and Paragraph [0060], “Next, the rebuild execution control unit 13 executes the rebuild process or the like from the resume address calculated in step S202 (S203 to S207). Processes in steps S203 to S207 are respectively similar to the processes in steps S104 to S108 already mentioned with reference to FIG. 2, and therefore description is omitted”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ko by determining a build location of the spare storage device and reading data from the first storage device based on the determining, as taught by Iida.  One of ordinary skill in the art would have been motivated to make this modification because it will reduce complete system breakdown possibilities while also reducing time spent rebuilding. (Iida: Paragraph [0008]).

Regarding claim 19, the Ko/Iida combination teaches all of the elements of claim 18 and further teaches:
The storage array controller of claim 18, wherein the information from the first storage device comprises data for a read operation of the first storage device, and the first processor is arranged to write the data to the spare storage device (Ko: Paragraph [0042], “Also, the host 110 may issue a read request Read Request related to the rebuild request Rebuild REQ to the data storage devices 121 to 12 n−1. The host 110 may receive read requested data from the data storage devices 121 to 12 n−1. In this case, the host 110 may receive read requested data including failed address information from the RAID group 120”; Paragraph [0047], “The memory controller 210 may include modules 800 for supporting a data rebuild operation performed by the host 110. The modules 800 included in the memory controller 210 will be described in detail later with reference to FIG. 8. For example, the modules 800 may determine whether to support a data rebuild operation, determine whether a failed address is included in data read in response to the read request, divide the read data into normal regions (which are faultless regions) and a faulty region, and transmit read-requested data including data of the normal regions and failed address information regarding the faulty region to the host 110”; Paragraph [0084], “The failed data storage device 12 i may transmit read-requested LBA data 652 including faulty LBA list information to the host 110 (operation 650). For example, the failed data storage device 12 i may read data in response to read-requested LBA (LBA:N). Read data 651 may include normal regions which are faultless regions, and faulty regions. In the data 651 read from the read-requested LBA (LBA:N), normal regions may include errorless data (i.e., good data), while faulty regions may include erroneous data (i.e., bad data)”; Paragraph [0093], “After the data rebuild operation is performed by the host 110, the failed data storage device 12 i of the RAID group 120 may be exchanged with the spare data storage device 12 n+1”; and Paragraph [0094], “A method of rebuilding data according to the present embodiment may reduce the number of read requests due to the data rebuild operation of the host 110, because the read-requested LBA data 652 includes the faulty LBA list information regarding the faulty LBAs LBA:Nf1, LBA:Nf2, . . . , and LBA:Nfm. As a result, a data rebuild time of the data storage system (refer to 100 in FIG. 1) may be reduced”).

Regarding claim 20, the Ko/Iida combination teaches all of the elements of claim 18 and further teaches:
receive write data for the write operation (Ko: Fig. 6, #640; and Paragraph [0098], “The modules 800 may enable the data storage device DRV to enter a rebuild mode (refer to operation 630 in FIG. 6) in response to a rebuild request Rebuild REQ (operation 620) issued by the host (refer to 110 in FIG. 6), receive a read request Read Request related to the rebuild request Rebuild REQ (operation 640), process read data in response to the read request Read Request, and transmit read-requested LBA data (refer to 652 in FIGS. 6 and 7) including the copied data of the normal regions and the faulty LBA list information regarding the faulty region to the host 110 (operation 650)”); and
calculate updated parity information for the write operation using the information for the write operation (Ko: Paragraph [0139], “From among the read-requested LBA data 1352 transmitted by the normal data storage devices 121 to 12n (except 12i), the host 110 may perform a parity operation, such as an XOR operation, on data of regions of the read-requested LBA data 1352 corresponding to the faulty LBA list information”; Paragraph [0088], “In operation 660, the host 110 may rebuild data stored in the failed data storage device 12 i based on the read-requested LBA data 652, and store the rebuilt data in the corresponding read-requested LBA (LBA:N) of the spare data storage device 12n+1 (operation 670). The host 110 may store the copied data of the normal regions of the read-requested LBA data 652 in normal portions of the spare data storage device 12n+1 corresponding thereto. The host 110 may rebuild data of the faulty regions from the read-requested LBA data 652 based on the faulty LBA list information”; and Paragraph [0089], “For example, the host 110 may read data of regions corresponding to the faulty LBA list information from the remaining data storage devices other than the failed data storage device 12i from among the first to n-th data storage devices (refer to 121 to 12n in FIG. 1) in the RAID group 120, perform an XOR operation on the read data, and obtain rebuilt data”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Iida and further in view of U.S. Patent No. 10,013,325 to Garrett Jr. et al. ("Garrett Jr").

Regarding claim 4, Ko teaches all of the elements of claim 2.  However, Ko does not appear to explicitly teach:
wherein the information from the first storage device comprises parity information.

However, in the same field of endeavor, Garrett Jr teaches:
wherein the information from the first storage device comprises parity information (Garrett Jr: Col. 4, lines 6-13 “As another example, the number of media errors for the particular storage device 44 may have reached a proactive copy threshold causing the control circuitry 40 begin a proactive copy process which copies data and parity from the particular storage device 44 to a spare storage device 44 in an attempt to avoid having to reconstruct the data and parity on the particular storage device 44”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ko by have the information that is copied to be parity information, as taught by Garrett Jr.  One of ordinary skill in the art would have been motivated to make this modification because it will promote the avoidance and minimization of the need to use parity reconstruction. (Garrett Jr: Col. 1, lines 23-55).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 11132256 B2 and US 20150234709 A1).
US 11132256 B2: A storage system, comprising: a plurality of storage devices configured as a storage array for storing, as logical blocks, a plurality of logical data groups distributed among the plurality of storage devices; a redundant array of independent disks (RAID) controller configured to write, without reference to the plurality of logical data groups, the logical blocks of the plurality of logical data groups in a configuration of RAID stripes across at least one RAID group in the plurality of storage devices, the RAID controller comprising: a striping module configured to store logical mapping information for the logical blocks in the RAID stripes, wherein: each RAID stripe of the configuration of RAID stripes includes a plurality of data segments and corresponding parity data distributed across a RAID group of storage devices, and the logical mapping information identifies the logical blocks in the plurality of data segments of each RAID stripe; a rebuild module configured to rebuild a failed storage device from the plurality of storage devices based on the configuration of RAID stripes; and a rebuild progress monitor configured to track completed rebuilds of logical blocks from the failed storage device during a device rebuild process, wherein the rebuild progress monitor identifies logical block addresses of rebuilt logical blocks; a logical group index comprising a logical group map for each logical data group of the plurality of logical data groups, wherein the logical group map for each logical data group of the plurality of logical data groups identifies logical block addresses of the logical blocks corresponding to that each logical data group of the plurality of logical data groups; and a logical group rebuild module configured to: determine a logical group rebuild status by comparing the logical block addresses of the completed rebuilds of logical blocks from the rebuild progress monitor to the logical block addresses of at least one logical group map in the logical group index, wherein: a first RAID stripe includes at least one logical block for a first logical data group of the plurality of logical data groups; a second RAID stripe includes at least one logical block for the first logical data group of the plurality of logical data groups; and a third RAID stripe stored between the first RAID stripe and the second RAID stripe includes at least one logical block for a second logical data group of the plurality of logical data groups; and provide a logical group rebuild status as complete in response to at least one logical data group having been rebuilt.
US 20150234709 A1: When two or more LUNs are formed in the RAID group 30a, the rebuilding unit 13 performs the rebuilding for each LUN. Moreover, in the case of rebuilding for multiple LUNs, the rebuilding unit 13 manages the progress of the rebuilding by using a list (not illustrated) of the LUNs and a pointer indicating the progress of rebuilding in the list.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114